Me. Justice Wole
delivered the opinion of the Court.
The appellant, who had obtained judgment, sued out a writ of attachment to cover funds owing to the defendant in the hands of the Treasurer of Puerto Pico. The court ■subsequently annulled the attachment on the ground that the ■certificate levied upon was not attachable in accordance with the decision of this Court in Crédito & Ahorro Ponceño, v. Colón, 36 P.R.R. 308. The plaintiff appealed, and the defendant moves the dismissal of the appeal as frivolous.
The appellant filed a brief in which he maintains that the xules covering funds in the hands of the Government have been varied by the Act of 1028, permitting additional suits against the People of Puerto Rico. While we have some doubts, we are not convinced that there may not be some merit in the appeal,
Motion denied.